Main, J.
Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered March 3, 1986, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
Defendant was indicted for murder in the second degree as a result of the stabbing death of a bar patron in the Village of Monticello, Sullivan County. On the eve of trial, he agreed to plead guilty to the crime charged and received a sentence of 15 years to life imprisonment. On this appeal, defendant contends that the plea allocution was insufficient and that *937County Court should not have accepted his guilty plea. However, he never moved to withdraw his plea or vacate his conviction in the first instance. By failing to do so, he failed to preserve for appeal the issue of the sufficiency of the plea allocution, and the appeal thus does not present a question of law for our review (see, People v Maye, 129 AD2d 204; People v Martinez, 125 AD2d 829). We do not find reversal to be warranted in the interest of justice.
Judgment affirmed. Mahoney, P. J., Main, Weiss, Mikoll and Yesawich, Jr., JJ., concur.